United States Court of Appeals
                          FOR THE EIGHTH CIRCUIT
                                  ___________

                                  No. 11-1804
                                  ___________

Jacinto J. Maldonado-Hernandez,        *
                                       *
             Petitioner,               * Petition for Review of
                                       * an Order of the Board
       v.                              * of Immigration Appeals.
                                       *
Eric H. Holder, Jr., Attorney General  *    [UNPUBLISHED]
of the United States,                  *
                                       *
             Respondent.               *
                                  ___________

                            Submitted: October 28, 2011
                               Filed: November 2, 2011
                                ___________

Before MELLOY, BOWMAN, and SHEPHERD, Circuit Judges.
                         ___________

PER CURIAM.

      Guatemalan citizen Jacinto Maldonado-Hernandez petitions for review of an
order of the Board of Immigration Appeals, which affirmed an immigration judge’s
denial of withholding of removal.1 Contrary to the arguments in Maldonado-
Hernandez’s petition, we conclude that the denial of withholding of removal was
supported by substantial evidence, see Sow v. Mukasey, 546 F.3d 953, 956 (8th Cir.
2008); Ezeagwu v. Mukasey, 537 F.3d 836, 839 (8th Cir. 2008), and that nothing in

      1
       Maldonado also requested asylum and relief under the Convention Against
Torture, but he no longer pursues those requests.
the record suggests that his due process rights were violated, see Zacarias-Velasquez
v. Mukasey, 509 F.3d 429, 434–35 (8th Cir. 2007). Accordingly, we deny the
petition for review.
                       ______________________________




                                         -2-